Case 2:19-cv-12001-SDW-LDW Document 7 Filed 06/14/19. Page 1 of 1 PagelD: 21

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
District of New Jersey

Case Number: 2:19 CV-12001

. Plaintiff:

: “EXPRESS FREIGHT SYSTEMS INC.
VS. ,
Defendant:

-YMB ENTERPRISES INC., ET AL

For:
Jonathan M. Ettman

Received by STATUS, L.L.C. to be served on YMB ENTERPRISES INC., 563 FLUSHING AVE,
BROOKLYN, NY 11206.

|, Donald Deprete #1341639, do hereby affirm that on the 9th day of May, 2019 at 1:42 pm, I:

_. served a CORPORATION by delivering a true copy of the Summons In A Civil Case, Complaint, Jury
-“Bemand and Civil Cover Sheet with the date and hour of service endorsed thereon by me, to: JOEL
““MENDLOVIC as AGENT/AUHTORIZED AGENT for YMB ENTERPRISES INC., at the address of: 563
FLUSHING AVE, BROOKLYN, NY 11206, and informed said person of the contents therein, in

compliance with state statutes. .

Description of Person Served: Age: 30+, Sex: M, Race/Skin Color: WHITE, Height: 5'7", Weight: 170, Hair:
BROWN, Glasses: Y

_ | declare under penalty of perjury under the laws of the United States of America that the foregoing
‘information contained in the Return.of Service and Statement of Service Fees is True and correct.

   

onald Deprete #1341639

STATUS, L.L.C.

1509 Stuyvesant Avenue
Union, NJ 07083

(908) 688-1414

Our Job Serial Number: STS-2019019684

Ref: NA
Service Fee:

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.0n
